


110 HR 7023 IH: To redesignate the third powerhouse facility administered

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7023
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mrs. McMorris Rodgers
			 (for herself, Mrs. Napolitano,
			 Mr. Calvert,
			 Mr. Radanovich, and
			 Mr. Hastings of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To redesignate the third powerhouse facility administered
		  by the Bureau of Reclamation and located at Grand Coulee Dam in Grand Coulee,
		  Washington, as the John W. Keys, III Powerplant, and for other
		  purposes.
	
	
		1.Redesignation of
			 facilityThe facility
			 administered by the Bureau of Reclamation, located at Grand Coulee Dam in Grand
			 Coulee, Washington, and known as the third powerhouse, shall be known and
			 designated as the John W. Keys, III Powerplant.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in section 1 shall be deemed to be a reference to the John W. Keys,
			 III Powerplant.
		
